Petition for Habeas Corpus Dismissed and Memorandum Opinion filed April 30,
2012.




                                                        In The

                               Fourteenth Court of Appeals
                                                   ____________

                                              NO. 14-12-00368-CV
                                                ____________

                               IN RE VAELRIE UDOBAKU OJI, Relator

                                         ORIGINAL PROCEEDING
                                              HABEAS CORPUS
                                              311th District Court
                                             Harris County, Texas
                                       Trial Court Cause No. 2001-46524


                              MEMORANDUM                               OPINION

           On April 18, 2012, Relator, filed a petition for writ of habeas corpus in this Court.1
See Tex. Gov’t Code Ann §22.221(d); see also Tex. R. App. P. 52.1. Counsel has been
repeatedly informed the petition does not meet the filing requirements because it is not
signed. See Tex. R. App. P. 9.1(a). No response has been filed.

           Accordingly, the petition is ordered dismissed.

                                               PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.


1
    The record reflects relator is not currently confined, but "restrained" by a contempt order that has been suspended.